      Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 1 of 16. PageID #: 2858




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 FUSE CHICKEN, LLC,                         )   Case No. 5:17-cv-01538-SL
                                            )
                Plaintiff,                  )   Hon. Sara Lioi
 v.                                         )   Hon. Kathleen B. Burke
                                            )
 AMAZON.COM, INC.                           )   AMAZON.COM, INC.’S MOTION TO
 and DOES 1–10,                             )   EXCLUDE CERTAIN OPINIONS OF
                                            )   PLAINTIFF’S EXPERT ANINDYA GHOSE
                Defendant(s).               )   AND MEMORANDUM OF POINTS AND
                                            )   AUTHORITIES IN SUPPORT THEREOF


        Pursuant to Federal Rule of Evidence 702, Amazon.com, Inc. moves to exclude certain

opinions of Fuse Chicken, LLC’s expert Anindya Ghose (“Motion”). This Motion is based on

the Memorandum of Points and Authorities, the supporting declarations, all pleadings and papers

on file in this action, and any other information and argument that the parties may present.

Amazon.com, Inc. respectfully requests a hearing on its Motion.



DATED: February 1, 2019                          /s/ Clara J. Shin
                                                 Clara J. Shin (admitted pro hac vice)
                                                 Nathan E. Shafroth (admitted pro hac vice)
                                                 Lindsey Barnhart (admitted pro hac vice)
                                                 David S. Watnick (admitted pro hac vice)
                                                 COVINGTON & BURLING, LLP

                                                 Roger M. Synenberg (#32517)
                                                 Clare C. Moran (#81134)
                                                 SYNENBERG, COLETTA & MORAN, LLC

                                                 Attorneys for Defendant Amazon.com, Inc.
       Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 2 of 16. PageID #: 2859



                                                TABLE OF CONTENTS

MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 1

I.       INTRODUCTION .............................................................................................................. 1

II.      LEGAL STANDARD ......................................................................................................... 3

III.     ARGUMENT ...................................................................................................................... 4

         A.        Dr. Ghose’s Opinion That Amazon.com Reviews Influence the Purchasing
                   Decisions of Consumers Outside of the United States Is Not Grounded in
                   Fact or Reliable Methods. ....................................................................................... 4

         B.        Dr. Ghose Has No Reliable Basis for His Opinion That Negative
                   Amazon.com Reviews of Fuse Chicken Products Caused Any and All
                   Fuse Chicken Sales to Decline. ............................................................................... 7

                   1.         Dr. Ghose’s opinion that negative Amazon.com reviews caused all
                              of Fuse Chicken’s lost sales rests on circular reasoning. ............................ 8

                   2.         Dr. Ghose’s opinion that negative Amazon.com reviews caused all
                              of Fuse Chicken’s lost sales is unreliable because Dr. Ghose did
                              not attempt to measure this causal effect for                     of Fuse
                              Chicken’s products...................................................................................... 9

                   3.         Dr. Ghose failed to consider other causes of Fuse Chicken’s
                              declining star ratings and business failures. ................................................ 9

IV.      CONCLUSION ................................................................................................................. 13




                                                                   i
     Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 3 of 16. PageID #: 2860



                    MEMORANDUM OF POINTS AND AUTHORITIES

I.     INTRODUCTION
       Fuse Chicken, a small company that in its seven-year history has never exceeded

          in annual net profits, claims nearly            in lost profits in this litigation. As

detailed in Amazon’s concurrently-filed Motion for Summary Judgment, Fuse Chicken’s lost

profits calculation rests on four necessary and interrelated causal assumptions for which there is

no evidence: that (1) a “rash” of counterfeit and knock-off Fuse Chicken products appeared on

www.amazon.com, Amazon’s United States marketplace, in late 2016; (2) consumers purchased

those allegedly inauthentic products from Amazon.com; (3) those consumers of allegedly
inauthentic Fuse Chicken products left negative reviews on Amazon.com; and (4) Fuse

Chicken’s customers—over

                                                                                    —read those

(English-language) negative reviews on Amazon.com and decided not to purchase Fuse Chicken

products. See Amazon’s Motion for Summary Judgment at 26-27.

       In lieu of evidence, Fuse Chicken’s damages claim hangs by the thread of the

unsubstantiated opinions of its expert, Dr. Anindya Ghose, that Fuse Chicken lost profits because

of negative customer reviews of Fuse Chicken products posted on Amazon.com. Amazon moves

at this time to exclude two specific opinions from Dr. Ghose that are neither reliable nor

supported by data, methodology, or testing: (1) that customers from outside the United States

declined to purchase Fuse Chicken products in foreign countries because they had read English-

language reviews posted on Amazon.com, Amazon’s United States marketplace; and (2) that any

and all of Fuse Chicken’s lost profits must have been caused by negative reviews on

Amazon.com. Fuse Chicken should not be permitted to prop up its unsubstantiated theory of

damages causation with Dr. Ghose’s unreliable opinions.

       First, Dr. Ghose’s opinion that non-Amazon.com customers from outside the United

States declined to purchase Fuse Chicken products in foreign countries—because they had


                                                 1
     Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 4 of 16. PageID #: 2861




supposedly read English-language reviews posted on Amazon’s United States online

marketplace—lacks both evidentiary and analytical support. Yet this is the opinion on which the




                                                          . Though Dr. Ghose asserts that



                                                                      ” Dkt. 99 (Ghose Exp. Rpt.)

¶ 17, Dr. Ghose does not cite a single authority that even suggests that shoppers from one
country rely on online reviews from customers in other countries when determining whether to

make any kind of purchase. Instead, Dr. Ghose speculates that this phenomenon might exist

because

                                                       . Id. ¶ 53. Dr. Ghose’s conjecture is not

“based upon sufficient facts or data” or “the product of reliable principles and methods,” and

should be excluded.

       Second, Dr. Ghose’s opinion that any and all of Fuse Chicken’s purported lost profits

were caused by negative Amazon.com reviews of Fuse Chicken products has no basis beyond

Dr. Ghose’s ipse dixit. Dr. Ghose merely



          See id. ¶¶ 77-89. Without doing anything to determine whether the declines were

directly connected, Dr. Ghose claims to have demonstrated “                ” that declining

ratings caused declining sales. Declaration of Lindsey Barnhart in Support of Amazon’s Motion

to Exclude Certain Opinions of Plaintiff’s Expert Anindya Ghose (“Barnhart Decl.”) Ex. A

(Ghose Dep. Tr.) 135:11-14. Conclusions which rest on nothing but an expert’s say-so do not

qualify as expert opinions and must be excluded. Rover Pipeline, LLC v. 10.55 Acres of Land,

2018 WL 4386024, *3 (N.D. Ohio Sept. 14, 2018). Worse, Dr. Ghose’s conclusions are based

on a review of only          Fuse Chicken products sold on Amazon.com. See Dkt. 99 (Ghose


                                                2
      Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 5 of 16. PageID #: 2862




Exp. Rpt.) Exs. 2A-2L. Dr. Ghose’s omission of

                     renders his conclusions worthless. But Dr. Ghose’s errors do not end there.

He also failed to consider any other possible causes of the purported declines in Fuse Chicken’s

star ratings and sales. Dr. Ghose’s opinion should therefore be struck for its unreliability. See

Newell Rubbermaid, Inc. v. Raymond Corp., 676 F.3d 521, 527 (6th Cir. 2012) (“Newell II”)

(“Red flags that caution against certifying an expert include . . . failure to consider other possible

causes[.]”).

        Fuse Chicken should not be permitted to present wholly unsubstantiated speculation to
the jury as “expert” opinion. Accordingly, Amazon moves to exclude the specific opinions of

Dr. Ghose described below.

II.     LEGAL STANDARD
        A party may present expert opinion testimony only if (1) the expert’s “scientific,

technical, or other specialized knowledge will help the trier of fact to understand the evidence or

to determine a fact in issue”; (2) “the testimony is based upon sufficient facts or data”; (3) “the

testimony is the product of reliable principles and methods”; and (4) the expert “has reliably

applied the principles and methods to the facts of the case.” Fed. R. Evid. 702. It is Fuse

Chicken’s “burden to establish by a preponderance of evidence that [Dr. Ghose’s] theories are

reliable and adequately supported by sound technical data, methodology and testing.” Newell

Rubbermaid, Inc. v. Raymond Corp., 2010 WL 2643417, at *4 (N.D. Ohio July 1, 2010).

        Courts act as “gatekeepers” to ensure that all evidence admitted is “not only relevant, but

reliable.” Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993). This “‘gatekeeper’

doctrine was designed to protect juries” given the higher probative weight typically assigned to

experts. Deal v. Hamilton Cty. Bd. of Educ., 392 F.3d 840, 852 (6th Cir. 2004); see also Schwab

v. Philip Morris USA, Inc., 2005 WL 2401647, at *2 (E.D.N.Y. Sept. 29, 2005) (“[T]he court

must satisfy itself that a reasonably rational person could rely upon and assign appropriate

probative force to the expert’s opinion without being unduly influenced by the ipse dixit of a


                                                  3
       Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 6 of 16. PageID #: 2863




credentialed specialist."). Comts assess reliability by detennining "whether the reasoning or

methodology underlying the testimony is scientifically valid and ... whether that reasoning or

methodology properly can be applied to the facts in issue." Daubert, 509 U.S. at 600.
III.     ARGUMENT

         A.     Dr. Ghose's Opinion That Amazon.com Reviews Influence the Purchasing
                Decisions of Consumers Outside of the United States Is Not Grounded in Fact
                or Reliable Methods.


                                                                 , Fuse Chicken's sole basis for

arguing that Am azon caused th ose alleged losses is a single paragraph in Dr. Ghose's 104-

paragraph report, in which he posits that'

                          " Dkt. 99 (Ghose Exp. Rpt.) ,r 53. Dr. Ghose offers no reliable authority

or facts in suppo1t of this asse1tion, and offers no opinion anywhere in the other 103 paragraphs

of his report that United States customer reviews have any effect on non-United States sales.

         Dr. Ghose does not cite to any scientific studies, surveys, or aiticles in support of the

opinion he expresses in pai·agraph 53 of his repo1t. See id. Instead, Dr. Ghose speculates that

potential purchasers of Fuse Chicken products outside th e United States might access English-

language reviews of those products on Amazon.com because




                                                                                      Id. (emphases

added). 1 The jury should not be pen nitted to evaluate a -              claim based on such

speculation.




                                                                            " Dkt. 99 (Ghose
Exp. Rpt.) ,r 53. But Dr. Ghose                                         isting on any non-
United States website includes'                                           ," id. , an d, in any
case, content that appeai·s directly on Amazon websites other than www.amazon.com is not part
of this case, see Dkt. 87.
                                                   4
     Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 7 of 16. PageID #: 2864




       Dr. Ghose’s mere identification of a theoretical possibility that non-United States

shoppers could access Amazon.com customer reviews is not a reliable basis from which he may

conclude that prospective Fuse Chicken customers outside the United States do access those

reviews, and are dissuaded on that basis from purchasing Fuse Chicken products. Dr. Ghose

does not provide any basis for an opinion that, for example, a customer shopping in a physical

electronics store in the Philippines will visit Amazon.com, the United States marketplace, to read

English-language product reviews before making his or her purchase decision—much less that

this Filipino shopper’s review of those English-language customer reviews will override every
other purchase consideration (such as reviews from Filipino consumers, or the experience of

seeing the actual physical product in the store) and result in a decision not to purchase the

product.

       In fact, Dr. Ghose did not conduct any investigation of the purchase decision-making

processes of actual Fuse Chicken customers, whether in the United States or anywhere else in the

world, offline or online. Barnhart Decl. Ex. A (Ghose Dep. Tr.) 133:18-134:11. Nor did Dr.

Ghose speak to any of Fuse Chicken’s distributor or retailer customers to determine whether

Amazon.com reviews affected their purchasing decisions. Id. 200:5-22. In the absence of any

reliable basis for his speculation, Dr. Ghose should not be permitted to present to the jury as an

“expert opinion” the theory that Fuse Chicken lost non-United States sales because negative

English-language reviews were posted on Amazon’s United States marketplace at Amazon.com.

See, e.g., Rover Pipeline, 2018 WL 4386024 at *9 (“Expert testimony may not be based on mere

speculation, and assumptions must be supported by evidence in the record.”).

       Nor does Dr. Ghose provide any basis for an opinion that customers shopping for Fuse

Chicken products on non-United States Amazon websites ever navigate from those websites to

the reviews section of the United States website at Amazon.com. Dr. Ghose speculated at his

deposition that “




                                                 5
     Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 8 of 16. PageID #: 2865




                          .” Barnhart Decl. Ex. A (Ghose Dep. Tr.) 137:4-9. But Dr. Ghose

admitted that



                                                          Nor does Dr. Ghose’s speculation about

Amazon’s motivations change the fact that there is no evidence that any prospective Fuse

Chicken customer actually clicked a link on any of Amazon’s international marketplaces to view

Amazon.com reviews, or that any such customer relied on Amazon.com ratings or reviews in

deciding not to purchase Fuse Chicken products. Dr. Ghose’s opinion thus lacks any basis in
“sufficient facts” or “reliable principles and methods.” Fed. R. Evid. 702.

       Finally, though Dr. Ghose does not purport to link his opinion in paragraph 53 to any of

the literature he cites elsewhere in his report, that literature does not provide any reliable basis

for his paragraph-53 opinion in any event. Nearly every study and article Dr. Ghose cites in

support of his general opinion that some shoppers consider online customer reviews as part of

their purchase-decision process studied and reported on American shoppers only. See, e.g.,

Barnhart Decl. Ex. A (Ghose Dep. Tr.) 81:24-85:7; id. 139:13-140:4. Dr. Ghose provides no

basis to apply studies about an American consumer phenomenon to non-American consumers;

indeed, Dr. Ghose admitted that



       ” Id. 123:25-124:11. While Dr. Ghose cites to one KPMG consumer report



                                                                                           Id. 143:7-

145:9. 2 Dr. Ghose has no reliable basis for that opinion, much less for an opinion that this

baseless theory applies to prospective foreign customers of Fuse Chicken products specifically.




2
 Dr. Ghose also admitted that                                                               .
Barnhart Decl. Ex. A (Ghose Dep. Tr.) 144:11-145:9.

                                                   6
     Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 9 of 16. PageID #: 2866




       The Court should therefore strike paragraph 53 and Exhibit 1 of Dr. Ghose’s report and

preclude Dr. Ghose from opining at trial that Amazon.com reviews influence the purchasing

decisions of consumers outside of the United States. The Court should likewise strike

paragraphs 17, 18, 50, 60, and 66, insofar as the opinions expressed in those paragraphs

encompass the influence of Amazon.com reviews on prospective Fuse Chicken customers

outside of the United States. 3

       B.        Dr. Ghose Has No Reliable Basis for His Opinion That Negative
                 Amazon.com Reviews of Fuse Chicken Products Caused Any and All Fuse
                 Chicken Sales to Decline.
       The bulk of Dr. Ghose’s expert report discusses the general purported phenomenon of

online customer reviews affecting consumers’ product purchasing decisions. But Dr. Ghose’s

assertion that this general phenomenon applied “               ” to this case—and that negative

Amazon.com ratings of certain Fuse Chicken products caused Fuse Chicken to lose sales of all

of its products, Barnhart Decl. Ex. 1 (Ghose Dep. Tr.) 135:11-14—is supported “only by the ipse

dixit” of Dr. Ghose and should be excluded. Rover Pipeline, 2018 WL 4386024 at *3. Notably,

in purporting to discern whether Fuse Chicken lost sales due to Amazon.com reviews, Dr. Ghose

omitted nearly       of the Fuse Chicken products sold on Amazon.com from his analysis. In

other words, Dr. Ghose’s conclusions are based on an incomplete dataset. In addition, Dr.

Ghose’s opinion should be excluded on the separate ground that he “fail[ed] to consider” other

possible causes of the purported declines in Fuse Chicken’s star ratings and sales, rendering his

opinion unreliable. Newell II, 676 F.3d at 527.




3
  These paragraphs consist of opinions that Amazon.com customer reviews influence the
purchasing decisions of consumers generally and of Fuse Chicken consumers specifically.
While these paragraphs do not, on their face, purport to express any opinion about consumers
outside of the United States,
                    . Accordingly Dr. Ghose should be precluded from testifying to the general
statements in these paragraphs without limiting their scope to United States consumers only.

                                                  7
    Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 10 of 16. PageID #: 2867



               1.      Dr. Ghose’s opinion that negative Amazon.com reviews caused all of
                       Fuse Chicken’s lost sales rests on circular reasoning.
       Dr. Ghose rests his opinion—that a decline in Amazon.com customer ratings for Fuse

Chicken products led to a decline in Fuse Chicken product sales—on the circular reasoning that




                                           .” Barnhart Decl. Ex. A (Ghose Dep. Tr.) 58:4-13

(emphasis added). Dr. Ghose’s reasoning is as unfounded as it sounds.

       Dr. Ghose did nothing to test whether any purported decline in Amazon.com customer
ratings bore a direct relationship (much less a causal relationship) to a purported decline in Fuse

Chicken product sales. He merely calculated that




                         , compare Dkt. 99 (Ghose Exp. Rpt.) ¶ 86 & n.159, with id. ¶ 78, Dr.

Ghose declared that he had “

                                                          . Barnhart Decl. Ex. A (Ghose Dep.

Tr.) 135:11-19. In other words, the only thing that links Dr. Ghose’s conclusion that

Amazon.com customer ratings declined to his separate conclusion that Fuse Chicken sales

declined is Dr. Ghose’s ipse dixit that the former caused the latter. Because an expert’s ipse dixit

is not a sufficient or reliable basis for expert opinion, the Court should preclude Dr. Ghose from

testifying that a decline in Amazon.com customer ratings led to a decline in Fuse Chicken

product sales. Rover Pipeline, 2018 WL 4386024 at *3 (granting motion to exclude expert

testimony).




                                                 8
    Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 11 of 16. PageID #: 2868



               2.       Dr. Ghose’s opinion that negative Amazon.com reviews caused all of
                        Fuse Chicken’s lost sales is unreliable because Dr. Ghose did not
                        attempt to measure this causal effect for      of Fuse Chicken’s
                        products.
       Dr. Ghose did not even attempt to calculate whether star ratings and sales declined for

                                                                    —sold on Amazon.com. See

Dkt. 99 (Ghose Exp. Rpt.) Exs. 2A-2L (analyzing ratings and sales declines for

Fuse Chicken products sold on Amazon.com). Indeed, he admitted that he was “



                    . Barnhart Decl. Ex. A (Ghose Dep. Tr.) 302:23-303:14; see id. 64:21-24
(admitting that he “

                                                       ]”). Nor did Dr. Ghose attempt an analysis

of any overall decline in Fuse Chicken star ratings or product sales. The “evidentiary gap”

between the results of Dr. Ghose’s analysis and his opinion that negative Amazon.com reviews

caused all Fuse Chicken products to decline in sales is far too great, and so his opinion should be

excluded. Infocision Mgmt. Corp. v. Foundation for Moral Law, Inc., 2010 WL 750141, at *6

(N.D. Ohio Mar. 1, 2010).

               3.       Dr. Ghose failed to consider other causes of Fuse Chicken’s declining
                        star ratings and business failures.
       Dr. Ghose’s opinion that the appearance of “                        ” on Amazon.com

caused Fuse Chicken’s ratings and sales to decrease, Dkt. 99 (Ghose Exp. Rpt.) ¶ 94, suffers

from one of the “[r]ed flags that caution against certifying an expert” identified by the Sixth

Circuit: “failure to consider other possible causes.” Newell II, 676 F.3d at 527; see also

Universal Coin & Bullion, Ltd v. Fed. Express Corp., 2015 WL 12001264, at *10, 12 (W.D.

Tenn. June 30, 2015) (finding expert’s failure to “test any other explanations for [the plaintiff’s]

drop in revenues” was “fatal to the reliability of his methodology”).

       Though the evidentiary record is replete with obvious alternative explanations for Fuse

Chicken’s business failures, Dr. Ghose did nothing to rule them out. For example, Fuse

Chicken’s Chief Financial Officer, Chris Fawcett, testified that competitor products entered the

                                                  9
    Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 12 of 16. PageID #: 2869




marketplace in late 2016 and early 2017, and other Fuse Chicken executives identified numerous

well-known (and well-capitalized) companies with which Fuse Chicken purportedly competes.

Bamha1i Deel. Ex. B (C. Fawcett Dep. Tr.) 228:6-232:4




                                                                                       ; id. Ex. D




       Though Dr. Ghose admitted that '

                     " was a potential confounding factor for which he should have controlled,

Bamha1i Deel. Ex. A (Ghose Dep. Tr.) 275:3-277:11 , he further admitted that his expe1i repo1i

contains no "mention" of any attempt to control for that factor:




Id. 280:4-20. Dr. Ghose's admitted failure to account for evidence of new competition is reason

alone to exclude his testimony regarding causation. See Sunlight Saunas, Inc. v. Sundance

Sauna, Inc., 427 F. Supp. 2d 1022, 1030 (D. Kans. 2006) (excluding testimony when expert

failed to mle out "undisputed evidence regarding increased competition from Chinese

manufacturers"). Similarly, though Dr. Ghose testified that

                    constituted a potential reason for Fuse Chicken's sales and ratings declines

for which he should have controlled, Bamha1i Deel. Ex. A (Ghose Dep. Tr.) 275:3-277: 11, he

                                                10
    Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 13 of 16. PageID #: 2870




admitted that his expert report contains no “mention” of any attempt to control for that factor: “

                                                 ,” id. 280:21-281:8.

         Nor did Dr. Ghose control for the impact on sales of Fuse Chicken’s CEO Jon Fawcett’s

inattention to sales development during the relevant time period. It is undisputed that beginning

in late 2016 Mr. Fawcett began diverting a substantial amount of his time to investigating

suspected infringement across a variety of marketplaces. By August 2018, despite retaining a

national law firm as outside counsel, Mr. Fawcett testified that he was spending 90% of each

workday managing this litigation alone, rather than dedicating his time to growing his business.
Barnhart Decl. Ex. C (Fuse Chicken 30(b)(6) Dep. Tr.) 95:18-98:18; see Sunlight Saunas, Inc.,

427 F. Supp. 2d at 1031 (excluding testimony when expert failed to “consider whether (or how)

[the plaintiff’s CEO’s] absence affected sales.”). The list of other obvious causes of Fuse

Chicken’s business failures goes on: natural product lifecycles, which lead to declining sales

over time; “cannibalization” of product sales by updated or new Fuse Chicken products; and

changing market conditions, such as the advent of new wireless charging technology. Dr.

Ghose’s analysis does not “account adequately” for any of them. See In re Rezulin Product

Liability Litig., 369 F. Supp. 2d 398, 422 (S.D.N.Y. 2005).

         Dr. Ghose also did not control for other potential causes of the purported decline in

Amazon.com star ratings, which he contends caused Fuse Chicken’s lost sales. For example, Dr.

Ghose did not consider the impact of the phenomenon he describes in his report whereby, all else

equal,                                                 . See Dkt. 99 (Ghose Exp. Rpt.) ¶¶ 68-71

(

                                                 ” (emphasis added)). Under Dr. Ghose’s theory,

then, the scores of negative Fuse Chicken product reviews that existed long before November 1,




                                                 11
    Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 14 of 16. PageID #: 2871




2016 would cause subsequent reviews to '                                   ," leaving all else aside. 4

Id.; see Barnhart Deel. Ex. E (Tederous Dep. Tr.) 70:10-71:2, 211 :13-212:5, 238:24-239:24

(describing pre-November 2016 negative Amazon.com reviews of Fuse Chicken products).

       Faced with th e fact that his expe1i repo1i says absolutely nothing about any attempt to

exclude the possibility that one of the above factors may have played a role in any decline in

Fuse Chicken's ratings or sales, Dr. Ghose claimed that he had'
                                                                                 5
                                                                             .       Barnha1i Deel. Ex. A

(Ghose Dep. Tr.) 270:5-8, 276:7-17. What this means, apparently, is that Dr. Ghose privately

concluded--on some basis nowhere explained in his report -that the only explan ation for Fuse

Chicken's failures that he needed to consider was Fuse Chicken's unsubstantiated hypothesis that

a "rash" of inauthentic products for which there is no evidence must have been the sole cause of

any Fuse Chicken ratings or sales decline. But concluding that a self-serving hypothesis is

con ect without testing for oth er plausible hypotheses is not reliable analysis; it is flawed, ends-

seeking advocacy, an d it should not be presented to a jmy as "expe1i " opinion.

                                           *       *       *




                                                               Id. Taking biased info1mation at
face value does not satisfy the scientific rigor that comis require of expe1is when rejecting
alternative hypotheses. See CDW LLC v. NETech C01p. , 906 F. Supp. 2d 815, 826 (S.D. Ind.
2012) (excluding expe1i testimony based on "concluso1y asse1iions" by company man agement
that the expe1i "accepted ... at face value without knowing whether they have any evidentiaiy
suppo1i").




                                                  12
      Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 15 of 16. PageID #: 2872




        Because there is no support beyond untested ipse dixit for Dr. Ghose’s opinion that

negative Amazon.com ratings of certain Fuse Chicken products caused Fuse Chicken to lose

sales of all of its products, the Court should strike paragraphs 19-20, 77-89, 104, and Exhibits 2-

5 of Dr. Ghose’s report and preclude Dr. Ghose from presenting this opinion at trial.

IV.     CONCLUSION
        For the foregoing reasons, the Court should strike paragraphs 53, 19-20, 77-89, and 104,

and Exhibits 1-5, of Dr. Ghose’s report; as well as paragraphs 17, 18, 50, 60 and 66, insofar as

the opinions expressed in those paragraphs encompass consumers outside of the United States.
In addition, the Court should preclude Dr. Ghose from presenting any opinion at trial or at any

other stage of these proceedings that (1) Amazon.com reviews influence the purchasing behavior

of consumers located outside of the United States; or that (2) negative Amazon.com reviews

caused a purported decline in sales of all Fuse Chicken products.


DATED: February 1, 2019                          /s/ Clara J. Shin
                                                 Clara J. Shin (admitted pro hac vice)
                                                 Nathan E. Shafroth (admitted pro hac vice)
                                                 Lindsey Barnhart (admitted pro hac vice)
                                                 David S. Watnick (admitted pro hac vice)
                                                 COVINGTON & BURLING, LLP

                                                 Roger M. Synenberg (#32517)
                                                 Clare C. Moran (#81134)
                                                 SYNENBERG, COLETTA & MORAN, LLC

                                                 Attorneys for Defendant Amazon.com, Inc.




                                                13
    Case: 5:17-cv-01538-SL Doc #: 124 Filed: 02/02/19 16 of 16. PageID #: 2873



                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 1st day of February, 2019, a copy of the foregoing

Amazon.com, Inc.’s Motion to Exclude Certain Opinions of Plaintiff’s Expert Anindya Ghose

and Memorandum of Points and Authorities in Support Thereof, and accompanying declarations

and exhibits, was filed electronically. Notice of this filing will be sent to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                                                       /s/ Clara J. Shin
